

Exhibit 10.1


Summary Sheet regarding Compensation for Executive Officers






Name
Title
2007 Base Salary (1)
Option
Awards (2)
Stock Awards (3)
2007 Non-Equity Incentive Plan Awards
(4)
Threshold
Target
Maximum
Andrew C. Florance
President & Chief Executive Officer
$439,000
39,300
43,400
0%
75%
150%
Frank A. Carchedi
Chief Financial Officer & Treasurer
$280,000
10,500
15,500
50%
60%
120%
Christopher Tully (5)
Sr. Vice President Sales & Customer Service
$246,000
7,900
2,900
0%
25%
50%
Jennifer Kitchen
Sr. Vice President, Research
$190,000
5,300
3,900
0%
55%
110%
Craig Farrington
Vice President Research
$184,000
4,000
2,000
0%
55%
110%




(1)  
All salary increases will be effective as of January 1, 2007.

(2)  
Represents the number of shares of Common Stock of the Company underlying the
option award. All of the options have an exercise price of $51.92 per share, the
fair market value of the Company’s common stock on the date of grant. The stock
option awards were granted under the Company’s 1998 Stock Incentive Plan, as
amended. Each of the options granted vests over a three-year period in equal,
annual installments on each of December 12, 2007, December 12, 2008, and
December 12, 2009. A form of stock option grant agreement has been filed as an
exhibit to the Company’s Annual Report on Form 10-K for the year ended December
31, 2004 and is incorporated by reference herein.

(3)  
Represents the number of shares subject to the restricted stock award. The
awards were granted based on the fair market value of the Company’s common stock
on the date of grant, $51.92 per share. The shares of restricted stock were
granted to the executives under the Company’s 1998 Stock Incentive Plan, as
amended. The shares cliff vest as of the four-year anniversary of the date of
grant, December 12, 2010. A form of restricted stock agreement has been filed as
an exhibit to the Company’s Annual Report on Form 10-K for the year ended
December 31, 2004 and is incorporated by reference herein. Executive officers
will also be entitled to an award of shares of restricted stock, subject to
achievement of certain performance criteria in 2006 to be determined subsequent
to the end of fiscal year 2006, consistent with past determinations as
previously disclosed in the Company’s Form 8-K dated April 27, 2006.

(4)  
2007 bonus awards will be based on a target percentage of the executive
officer’s base salary. Each executive officer’s bonus is based on achievement of
a combination of corporate/financial goals individual/team performance goals.
The criteria that the Committee uses to determine bonuses include, without
limitation, the level of achievement of goals based on the following criteria:
Company revenues, Company earnings, research, data quality, new and enhanced
products, software development, management, customer service, accounts
receivable, human resources, investor relations, financial reporting and sales.
The criteria differ for each of the executive officers. Bonus awards for 2006
will be determined on the terms previously disclosed in the Company’s Form 8-K
dated April 27, 2006.

(5)   Mr. Tully also has the ability to earn monthly commissions based on the
Company’s monthly net new revenue amounts.

 